The offense is assault with intent to murder; the punishment, confinement in the penitentiary for seven years.
On the 7th of February, 1937, C. D. Johnson, a constable, had received a warrant of arrest for the appellant. When he attempted to arrest appellant he seized a shotgun and shot the officer several times. The wounds were serious, and necessitated the removal of Mr. Johnson to the hospital where he remained for two weeks under the care of a physician.
Appellant did not testify.
No bills of exception are brought forward.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 148